Citation Nr: 1216240	
Decision Date: 05/04/12    Archive Date: 05/10/12

DOCKET NO.  06-16 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder.

2. Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder, to include depression and anxiety.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1973 to December 1976, May 1977 to June 1989, and from May 1, 1992 to May 9, 1992. The Veteran also had National Guard service. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Houston, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for depression and anxiety. 

In June 2010, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge. A copy of the transcript is of record. 

In a July 2010 decision, the Board recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety, pursuant to Clemmons v. Shinseki, 23 Vet. App. 1 (2009), and remanded it for additional development and adjudicative action. The case has been returned to the Board for further appellate review and recharacterized as two separate issues on the title page accordingly.

The issue of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include depression and anxiety, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2. The competent, credible, and probative evidence of record does not demonstrate the Veteran currently has a diagnosis of PTSD.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD have not been met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants. When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002). In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.

The Board finds that the VCAA notice requirements have been satisfied by an April 2005 letter. In this letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency. This letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals. Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of; and (5) effective date of the disability. The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In the present appeal, a March 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal. Although this notice was not issued before the August 2005 rating decision on appeal, the Veteran has not been prejudiced, as the claim was readjudicated in an October 2006 supplemental statement of the case (SSOC). See Prickett v. Nicholson, 20 Vet. App. 370 (2006). Additionally, the Veteran or his representative has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice. See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, prejudicial, normally falls upon the party attaching the agency's determination, except in cases where VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

Pursuant to the Board's July 2010 remand instructions, the RO was instructed, in pertinent part, to provide the Veteran and his representative with corrective notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) to inform them of the amended regulation 38 C.F.R. § 3.304(f) for PTSD. The Board finds that a review of the record does not indicate the Veteran and his representative was provided with such notice; however, the Veteran has not been prejudiced since he does not claim that his in-service stressors are related to a fear of hostile military or terrorist activity, as discussed in more detail below. Thus, the Board concludes that VA's duty to notify has been satisfied. See 38 C.F.R. § 3.159(b) (2011).   

VA must also make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011). In connection with the claim on appeal, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records from April 2002 to February 2010, private treatment records dated November 2001, September 2005, and July 2007, Social Security Administration (SSA) records, statements by the Veteran dated June 2005, May 2006, and January 2012, June 2010 Board hearing transcript, December 2009 VA mental disorders examination report, and a January 2011 VA PTSD examination report. The same VA examiner conducted both evaluations, reviewed the Veteran's claims file and medical history, recorded pertinent examination findings, and provided conclusions with supportive rationale. The Board notes that the VA examination reports are probative. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008). 

In a June 2005 Authorization and Consent to Release, via a VA Form 21-4142, the Veteran identified an October 1985 record regarding his claim for depression from the HQ and HQ Company Troop Medical Center in New York. An April 2009 response to a Personnel Information Exchange System (PIES) request revealed the allegation had been investigated and there was no possible search for active duty inpatient clinical records for depression from August 1985 to December 1985 from the HQ/HQ Company Troop Medical Clinic in Baumholder, Germany because the index of retired records at the National Personnel Records Center (NPRC) did not list the requested year of 1985. Subsequently, in an October 2009 memorandum, the RO made a formal finding on the unavailability, in pertinent part, of such treatment records and referred to the April 2009 PIES response. The Veteran has been advised of the RO's unsuccessful efforts and has been requested to send any pertinet records he has in his possession; however, the Veteran has not provided such information. 

Furthermore, pursuant to the Board's July 2010 remand instructions, the RO was instructed to make an attempt to determine whether the Veteran served in combat while in service, and all documentation and attempts to locate that information be included in the claims file. The RO has substantially complied with this instruction as the United States Joint Services Records Research Center (JSRRC) verified an in-service stressor event, as noted in a February 2012 memorandum. In addition, the February 2012 SSOC noted that all documented evaluations of the Veteran's mental health status indicated he was not deployed to a combat zone during military service. See Pricket, 20 Vet. App. at 370. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal. The evidence of record provides sufficient information to adequately evaluate the claim, all obtainable evidence identified by the Veteran relative to the claim has been obtained and associated with the claims file, and the Board is not aware of the existence of any additional relevant evidence which was not obtained. Therefore, no further assistance to the Veteran with the development of evidence is required. 38 U.S.C.A. § 5103A(a)(2) (West 2002); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

	(CONTINUED ON NEXT PAGE)




II. Decision

At the June 2010 Board hearing, the Veteran raised the issue of service connection for PTSD and asserted that his PTSD is related to in-service stressor events, to include the death of fellow soldiers and the rape of his daughter. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A §§ 1110, 1131 (West 2002). Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2011).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that a veteran had a chronic condition in service or during an applicable presumption period and still has such condition. Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent. Savage v. Gober, 10 Vet. App. 488, 498 (1997). In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection. 38 C.F.R. § 3.303(b) (2011).

To establish entitlement to service connection for PTSD, there must be (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f) (2011).

The criteria for service connection for PTSD under 38 C.F.R. § 3.304(f), and specifically verification of PTSD stressors, have changed during the course of this appeal. The amended criteria is for application for claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010. See 75 Fed. Reg. 39843 (July 13, 2010). Although the Veteran's claim was appealed to the Board before July 13, 2010 and was not been adjudicated on the merits by the Board as of July 13, 2010, the amendment still does not apply in this case because the Veteran does not claim that his in-service stressors are related to a fear of hostile military or terrorist activity.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

At the outset, the Board finds the competent, credible, and probative evidence of record does not show the Veteran has a clinical diagnosis of PTSD. 

In January 2005, the Veteran underwent a VA outpatient PTSD screening, which revealed negative results; however, such screening results were positive in December 2006 and August 2007. A September 2005 private treatment record noted the Veteran was positive for PTSD and received treatment at a VA facility, and the Veteran was diagnosed, in pertinent part, with rule out (r/o) PTSD after completion of a July 2007 private psychological evaluation. Nonetheless, at a February 2010 VA outpatient psychiatric evaluation, the Veteran was not diagnosed with PTSD. The examiner noted the Veteran's reported symptoms were atypical of what is normally seen with PTSD, and that the Veteran's anxiety reaction was more obsessive and global in nature than what is typically seen with PTSD. Most recently, on VA PTSD examination in January 2011, the examiner determined the Veteran did not meet the criteria for a diagnosis of PTSD pursuant to the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV).

The Board has the duty to assess the credibility and weight to be given to the evidence. See Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997), and cases cited therein. In evaluating the probative value of medical statements, the Board looks at factors such as the health care provider's knowledge and skill in analyzing the medical data. See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. Brown, 10 Vet. App. 279, 284 (1997). Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion. See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000). In Nieves-Rodriguez, the Court found that guiding factors in evaluating the probity of a medical opinion are whether the opinion was based on sufficient facts or data, whether the opinion was the product of reliable principles and methods, and whether the medical professional applied the principles and methods reliably to the facts of the case. Id. The Court indicated that the claims file "is not a magical or talismanic set of documents, but rather a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion to assist the adjudicator in making a decision on a claim." Id.   

Evidence in support of the Veteran's claim of record are the December 2006 and August 2007 VA outpatient treatment records that revealed positive screening results for PTSD, as well as the September 2005 private treatment record that noted the Veteran was positive for PTSD. Nonetheless, the Board finds these records to be of limited probative value. There is no indication that the Veteran's claims file was reviewed and the screening results and assessment of PTSD were essentially based on the Veteran's oral history. There was no explanation for why these assessments were deemed consistent with a finding of PTSD, thus it is not clear what evidence they were based upon. See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions); see also Wood v. Derwinski, 1 Vet. App. 190, 192 (1991) (The Board is not required to accept unsubstantiated or ambiguous medical opinions as to the origin of a Veteran's disorder.). Therefore, the Board finds that the February 2010 VA outpatient psychiatric evaluation and January 2011 VA PTSD examination reports provide more probative evidence that the Veteran does not have a current diagnosis of PTSD. 

The Veteran was informed in the April 2005 VCAA letter that he must have evidence of a current disability for his claim on appeal. Since the competent, credible, and probative evidence of record does not show a current diagnosis of PTSD, service connection cannot be granted. The Court has held that a condition or injury occurred in-service alone is not enough; there must be a current disability resulting from that condition or injury. See Chelte v. Brown, 10 Vet. App. 268 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability," and held that "[i]n the absence of proof of a present disability[,] there can be no valid claim."); Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); see Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (symptoms alone, without a finding of an underlying disorder, cannot be service connected).

The Board acknowledges the Veteran is competent to describe symptoms regarding his claimed PTSD as they come to him through his senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, with regard to the Veteran's testimony at the June 2010 Board hearing that he was diagnosed with PTSD by his primary care physician, there is no indication that he has the appropriate medical training and expertise to offer an opinion on a medical matter, including the diagnosis of PTSD. See Bostain v. West, 11 Vet. App. 124, 127 (1998); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge"). 

For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of entitlement to service connection for PTSD. See Gilbert, 1 Vet. App. at 55.


ORDER

Service connection for PTSD is denied. 


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim of entitlement to service connection for an acquired psychiatric disorder (other than PTSD), to include depression and anxiety. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In a May 2006 substantive appeal, via a VA Form 9, and statement, via a VA Form 21-4138, the Veteran reported that he experienced depression and anxiety during his tour in Korea and Germany, and asserted that his depression is related to in-service stressor events, to include the death of fellow soldiers and the rape of his daughter. 

Since separation from active military service, the Veteran was diagnosed with major depressive disorder in a November 2001 private psychiatric evaluation pursuant to his claim for Social Security disability benefits. At an April 2002 VA psychology intake evaluation, the Veteran was diagnosed with dysthymic disorder. Then in May 2002 and June 2002 VA outpatient treatment records, as well as upon admission for VA inpatient treatment, Axis I listed anxiety not otherwise specified (NOS) versus (vs) mood disorder secondary to chronic back pain. In March 2005 and confirmed in a November 2009 VA outpatient treatment record, Axis I listed major depressive disorder, recurrent with suicidal ideation (SI) vs mood disorder secondary to somatic complaints. More recently, the Veteran was diagnosed with depression NOS at the December 2009 and January 2011 VA examinations. 

At the December 2009 VA mental disorders examination, the Veteran reported becoming depressed when told about his daughter's rape incident which occurred during his active service. Following the evaluation and review of the claims file, the VA examiner opined the Veteran's current depression was related to recent life stressors (marital and financial problems) and did not see any connection with the military time served. 

Subsequently, in a January 2012 statement in support of his claim, via a VA Form 21-0781a, the Veteran reported that while stationed at Camp Howze in Korea, from 1974 to 1975, he was involved in a training accident in which his vehicle went over the edge of a cliff, the driver was injured, and personnel in the vehicle behind him were killed. In a January 2012 memorandum, the JSRRC documented that in January 1976, a vehicle went off the road and flipped over several times resulting in the death of the driver, and thus found there was corroborating evidence to a degree to which the AMC could concede the Veteran's stressor event. While the Board acknowledges that a verified in-service stressor is not required to establish service connection for an acquired psychiatric disorder other than PTSD, the event is has been verified. Moreover, the Board acknowledges the Veteran asserted an additional in-service incident at the June 2010 Board hearing, February 2010 VA outpatient PTSD consultation, and January 2011 VA PTSD examination, a vehicle accident due to hitting black ice.   

The Board finds that the December 2009 VA medical opinion and January 2011 VA examination report are inadequate to render a decision for the claim on appeal. Additional pertinent evidence relevant to the claim was associated with the claims file after December 2009, and while the same VA examiner noted review of the claims file and all three of the Veteran's asserted in-service stressors in January 2011.  The examiner rendered a diagnosis of depression NOS but did not render an opinion was to whether depression is related to active service. Therefore, an additional VA medical opinion is necessary. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007). The RO should arrange for the Veteran's claims file to be reviewed by the VA physician who prepared the December 2009 VA medical opinion and conducted the December 2009 and January 2011 VA examinations (or a suitable substitute if that VA physician is unavailable) for the purpose of preparing an addendum.

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. Furnish the Veteran's claims file to the VA physician who prepared the December 2009 VA medical opinion and conducted the December 2009 and January 2011 VA examinations (or a suitable substitute if that VA physician is unavailable). The VA physician must review all of the pertinent evidence of record and render an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's acquired psychiatric disorder other than PTSD had its origin in service or is in any way related to the Veteran's active service, to include the verified in-service training accident or any other in-service incident. 

The VA physician must provide a full explanation for the opinion, and include notation of the facts, medical evidence, and/or medical principles used to reach that conclusion. If the physician cannot provide the requested opinion and explanation without resort to speculation, it must be so stated with reasons why. If the physician determines that an additional clinical evaluation is necessary to render an opinion, then that opportunity should be made available.

2. Thereafter, the remaining issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2011).




Department of Veterans Affairs


